Botsford, J.
(concurring, with whom Marshall, C.J., and Greaney, J., join). I agree with the result reached by the court, the remedy ordered, and much of the reasoning in the court’s opinion. I add these additional thoughts regarding the relationship between two statutes at issue in this case, G. L. c. 15IB, § 9, and G. L. c. 93, § 102 (a), and their proper interpretation under governing principles of statutory construction. I also address briefly the policy arguments that have been raised.
1. General Laws c. 151B, § 9, and G. L. c. 93, § 102 fa). The defendant argues that the plaintiff cannot pursue her claim of employment discrimination based on sex1 against the defendant under G. L. c. 93, § 102 (a) (§ 102 [a]), because G. L. c. 151B (c. 151B) represents the exclusive avenue available for a claim of employment discrimination under Massachusetts law. Under the defendant’s theory, the Legislature’s limiting the coverage of c. 15 IB to employers with six or more employees signaled a clear and continuing policy choice to exempt smaller employers *456from any and all employment discrimination claims by their employees. Like the court, I disagree.
As the court points out, plain and unambiguous statutory language usually is conclusive of legislative intent. Sterilite Corp. v. Continental Cas. Co., 397 Mass. 837, 839 (1986), and cases cited. Section 102 (a) explicitly states, in pertinent part, that “[a]ll persons” shall have a right to “make and enforce contracts” without regard to sex (emphasis supplied).2
Moreover, c. 151B itself reflects a determination by the Legislature that an antidiscrimination statute such as § 102 (a) should be applied as written. Chapter 151B, § 9, as amended through St. 2002, c. 223, § 2 (§ 9), provides in its first paragraph:
“This chapter shall be construed liberally for the accomplishment of its purposes, and any law inconsistent with any provision of this chapter shall not apply, but nothing contained in this chapter shall be deemed to repeal any provision of any other law of this commonwealth relating to discrimination-, but, as to acts declared unlawful by section 4, the administrative procedure provided in this chapter under section 5 shall, while pending, be exclusive; and the final determination on the merits shall exclude any other civil action, based on the same grievance of the individual concerned” (emphasis supplied).
The quoted antirepeal language in § 9, “but nothing contained in this chapter shall be deemed to repeal any provision of any other law of this commonwealth relating to discrimination,” *457was added to § 9 in 2002, and thus well after the 1989 enactment of § 102 (a) and MERA generally. St. 2002, c. 223, § 2. Prior to this 2002 amendment, insofar as discrimination based on sex is concerned, § 9 referenced only one statute that was deemed not repealed by any provision in c. 151B. See G. L. c. 151B, § 9, first par., as amended through St. 1991, c. 323, §§ 3, 4.3
We assume that in amending § 9 in 2002, the Legislature’s use of comprehensive antirepeal language to refer to existing statutes “relating to discrimination” was intended to emphasize that c. 151B displaced none of them, including § 102 (a). See Green v. Wyman-Gordon Co., 422 Mass. 551, 554 (1996) (court assumes Legislature aware of existing statutes when it enacts subsequent ones). It is also the case that we are bound, if possible, to interpret § 9 “in harmony with prior enactments to give rise to a consistent body of law,” and we accept that “[t]he Legislature is ‘ “presumed to understand and intend all consequences” of its acts.’ ” Charland v. Muzi Motors, Inc., 417 Mass. 580, 583 (1994), quoting Hadley v. Amherst, 372 Mass. 46, 51 (1977), and Boston Water & Sewer Comm’n v. Metropolitan Dist. Comm’n, 408 Mass. 572, 578 (1990). Following these interpretive precepts, we are obliged to read the first paragraph of § 9, with the broad antirepeal language added by the 2002 amendment, to reflect a legislative intent that in any instance where an antidiscrimination statute other than c. 151B applies, it may be enforced, so long as it is not inconsistent with any provisions of c. 15 IB and does not interfere with the exclusivity of a pending administrative proceeding under c. 15IB, § 5.
Section 102 (a) meets both of these conditions. Because c. 15 IB applies only to employers with six or more employees, it has no bearing on claims brought under a separate statute, such as § 102 (a), by employees who work for employers with five or fewer employees; the two statutes simply have, to some extent, different points of focus. Moreover, and again because *458c. 15 IB does not apply, an administrative proceeding involving a claim against a smaller employer could never be pending under c. 151B, § 5. Accordingly, c. 151B does not preclude an employee such as the plaintiff, who alleges pregnancy-based sex discrimination against an employer with fewer than six employees, from pursuing her claim under § 102 (a).4
2. Meaning of “to make and enforce contracts” in § 102 (a). The defendant also argues that even if c. 15 IB does not bar the plaintiff from bringing her employment discrimination claim under § 102 (a), that section is nonetheless inapplicable as it pertains, in the employment context, only to the right to enter into an employment contract (to “make” contracts) or the right of access to legal process to enforce employment contract rights (to “enforce” contracts). The defendant contends that § 102 (a) provides no remedy for the plaintiff’s claim, which challenges conduct of the employer after the employment relationship had been formed (so-called “on-the-job” discrimination).
The defendant’s argument is premised on the fact that § 102 (a) was modeled after 42 U.S.C. § 1981 (§ 1981), as in effect in 1988 and 1989. One month before § 102 (a) was enacted in 1989, the United States Supreme Court interpreted the phrase “to make and enforce contracts” appearing in § 1981 to cover only *459claims involving discrimination in the formation of a contract or claims about discriminatory conduct that prevented a person from using a fair legal process to enforce contract rights. Patterson v. McLean Credit Union, 491 U.S. 164, 176-178 (1989) (Patterson). In the defendant’s view, because the Massachusetts Legislature made no changes to the language of the pending bill that was passed and enacted as § 102 (a) soon after Patterson was decided, the Supreme Court’s interpretation of § 1981 in that case should govern our interpretation of the cognate phrase in § 102 (a). I agree with the court that the defendant’s argument must be rejected.
“In construing Massachusetts statutes we are ordinarily guided by the construction given the parallel Federal statute by the Federal courts.” Howard v. Burlington, 399 Mass. 585, 589 (1987). However, Federal statutes and the Federal courts’ interpretations of them “are not determinative . . . [where] the issue presented is purely one of the interpretation of a Massachusetts statute. . . . While interpretations of a Federal statute which is similar to the State statute under consideration are often helpful in setting forth all the various policy considerations, such inteipretations are not binding on a State court construing its own State statute.” (Citations omitted.) Massachusetts Elec. Co. v. Massachusetts Comm’n Against Discrimination, 375 Mass. 160, 167 (1978) (interpreting c. 151B, § 4, more expansively than the United States Supreme Court had interpreted similar language in § 703[a][l] of Title VH, 42 U.S.C. § 2000e-2[a][l]).
We have not before been called on to interpret the phrase “to make and enforce contracts” appearing in § 102 (a).5 The statute does not define these words. The court notes that as a matter of Massachusetts law, the Legislature directs that, when interpreting statutes, “[w]ords and phrases shall be construed according to the common and approved usage of the language . . . .” G. L. c. 4, § 6, Third. According to Black’s Law Dictionary (8th ed. 2004), “make” means to “cause (something) to exist,” id. at 975, while “enforce” means to “give force or effect to.” Id. at 569. The common meaning of these words, and particularly the word “enforce,” therefore, appears to cover claims of discriminatory treatment during the course of employment: a person *460making such a claim is seeking to give effect to her right to a contract of employment that is made, and carried out, in a manner free of discriminatory terms and conditions.
It is worth noting that before the United States Supreme Court’s decision in Patterson, Federal courts, including the Supreme Court, assumed (sometimes without discussion) that the phrase “to make and enforce contracts” in § 1981 covered a wide variety of claims about discriminatory terms and conditions of employment and postcontract-formation conduct generally. See, e.g., Johnson v. Railway Express Agency, Inc., 421 U.S. 454, 455, 459-461 (1975); Choudhury v. Polytechnic Inst. of N.Y., 735 F.2d 38, 42-43 (2d Cir. 1984); Winston v. Lear-Siegler, Inc., 558 F.2d 1266, 1268 (6th Cir. 1977); Caldwell v. National Brewing Co., 443 F.2d 1044 (5th Cir. 1971), cert. denied, 405 U.S. 916 (1972); Young v. International Tel. & Tel. Co., 438 F.2d 757, 759-760 (3d Cir. 1971). See also CBOCS West, Inc. v. Humphries, 128 S. Ct. 1951, 1956 (2008) (noting that before Patterson, Federal courts interpreted § 1981 “make and enforce contracts” language to reach postemployment retaliation claims); Patterson, 491 U.S. at 220 (Stevens, J., concurring in part and dissenting in part) (meaning previously given by Court to phrase “right ... to make and enforce contracts” encompasses employee’s right to protection from on-the-job racial harassment by her employer). Moreover, in his separate opinion in Patterson, Justice Brennan described the legislative history of the Civil Rights Act of 1866, on which § 1981 was based in significant part; in his view, the history showed that in enacting the Civil Rights Act of 1866, Congress was focusing on discriminatory terms and conditions of employment as well as refusals to contract. Patterson, 491 U.S. at 206 (Brennan, J., concurring in part and dissenting in part). See id. at 207 (Brennan, J., concurring in part and dissenting in part) (“the language of § 1981 is quite naturally read as extending to cover postformation conduct that demonstrates that the contract was not really made on equal terms at all”); id. at 221-222 (Stevens, J., concurring in part and dissenting in part) (postformation discriminatory treatment of employees represents discrimination in “making” of contract).
Additional support for this construction of “make and enforce contracts” comes from the legislative history of § 102 (a), which *461suggests that the Legislature did not intend to confine this phrase to the narrow meaning that the United States Supreme Court gave these words in Patterson. The court has recounted this history at length, ante at 449-452, and I need not repeat it. I simply emphasize that in a letter to the then Governor dated July 18, 1989 — and therefore after the Supreme Court had issued its decision in Patterson — then Senator John Olver, the Senate sponsor of the bill that ultimately was enacted as § 102 (a), reflected an awareness of and intent not to follow the Supreme Court’s Patterson decision. In particular, Senator Olver stated that the proposed legislation would afford Massachusetts citizens broader protection against employment discrimination than was now available under § 1981, as construed by Patterson, including on-the-job discrimination.6 And when the Governor signed the legislation on August 3, 1989, with an emergency preamble (St. 1989, c. 332), he issued a news release that demonstrates the same awareness of Patterson and the same understanding that the Massachusetts legislation was designed to change the Patterson result.7
This legislative history is informal,8 but I share the court’s view that it reflects a purpose on the Legislature’s part to give the phrase “to make and enforce contracts” in § 102 (a) its ordinary meaning rather than to adopt the confined reading of the Patterson decision.9
*4623. Policy concerns. The defendant and some amici contend that it is both unreasonable and anomalous to interpret § 102 (a) to permit employment discrimination claims against small employers who are exempt from suit under c. 15IB. They point, for example, to the different statutes of limitations, standards of proof, and available damages, to suggest that it would be “incongruous” to make it easier to bring and prevail on employment claims against small employers rather than those who employ six or more employees. On the other hand, the plaintiff and other amici have presented information showing that as of 2007, over fifty-eight per cent of businesses in the Commonwealth have five or fewer employees. Ante at 448. Concluding that such employers are exempt from any statutory workplace nondiscrimination provisions would leave sizable numbers of employees with no legal recourse against discriminatory conduct.10
These arguments point to different and competing policy concerns that the court is not in a position to resolve. The result the court reaches in this case is mandated by well-established principles of statutory construction.

 The defendant appears to agree that a classification which relies on pregnancy as the determinative criterion for discharge is a distinction based on “sex” within the meaning of the statute. See, e.g., Massachusetts Elec. Co. v. Massachusetts Comm’n Against Discrimination, 375 Mass. 160, 168-169 (1978).


 The argument has been raised in this case that G. L. c. 93, § 102 (a) (§ 102 [a]), itself contains language dictating that the section cannot be applied to a claim of employment discrimination against an employer with fewer than six employees. In particular, the contention is made that the excepting clause in § 102 (a) — “[a]ll persons . . . regardless of sex, race, color, creed or national origin, shall have, except as is otherwise provided or permitted by law, the same rights enjoyed by white male citizens, to make and enforce contracts” — incorporates into § 102 (a) the statutory exemption of smaller employers from c. 15 IB, § 1 (5), and means that the conduct of such employers cannot qualify as unlawful discrimination (emphasis supplied). The argument fails. The exclusion of smaller employers from the definition of “employer” in c. 15 IB simply means that they are not subject to that particular statute. The exclusion clearly does not itself “provide” authorization for or “permit” such employers to discriminate against their employees on the basis of sex or any other category listed in § 102 (a).


 The single statute relating to women that was specified in c. 151B, § 9, first par., before 2002 was G. L. c. 149. In particular, § 9 provided in pertinent part: “[N]othing contained in this chapter shall be deemed to repeal any provision of [c. 149] which establishes standards, terms or conditions of employment which are applicable to females” (emphasis supplied). G. L. c. 151B, § 9, as amended through St. 1965, c. 397, § 7.


 This court has long held that in employment discrimination cases where c. 151B applies, that chapter provides the exclusive route that a plaintiff employee must follow in the first instance in order to bring a discrimination claim against her employer; she cannot bypass the administrative procedures and the deadlines set out in c. 15 IB by simply bringing a claim in the Superior Court under another discrimination statute, including § 102 (a). See Charland v. Muzi Motors, Inc., 417 Mass. 580, 582-584, 585-586 (1994), and cases cited. See also Green v. Wyman-Gordon Co., 422 Mass. 551, 554 (1996). We have also held, however, that where c. 151B does not apply to certain employment discrimination claims because the plaintiffs employer has fewer than six employees, the plaintiff may pursue other available statutory remedies through a suit brought directly in court. See Guzman v. Lowinger, 422 Mass. 570, 572 (1996). See also O’Connell v. Chasdi, 400 Mass. 686, 693-694 (1987). The result reached today is consistent with these cases. Nothing in the court’s opinion suggests that we are changing the rule that where c. 151B applies, the exclusivity provisions of c. 151B, § 9, mandate that a plaintiff first file her discrimination claim with the MCAD in accordance with the requirements of that chapter. However, where, as here, c. 15 IB has no application, the plaintiff may file her claim of discrimination under another antidiscrimination statute, including § 102 (a), directly in court, if she otherwise meets any requirements that such other statute may impose.


 The same phrase appears as well in the other section of MERA, G. L. c. 93, § 103, but we have also not interpreted it in that context.


 Senator Giver’s letter stated in part: “House Bill 4654, ‘An Act Relative to Equal rights Under the Law,’ is a major piece of civil rights legislation that was passed by the House on May 24. It would effectively reinstate the employment discrimination protection of the 1976 Supreme Court Runyon ruling that was partially overturned by the Court on June 15 in the case of Patterson v. McLean Credit Union[, 491 U.S. 164 (1989)] .... In that decision, the Court effectively took away from women and minorities the ability to sue for punitive damages under [42 U.S.C.] Section 1981 of the U.S. Code for on-the-job discrimination.”


 Thus, the news release stated, “The legislation . . . reinstates the employment discrimination protection of the 1976 Supreme Court Runyon v. McCrary[, 427 U.S. 160 (1976),] ruling which was partially overturned in June by Patterson v. McLean Credit Union. This restores to workers the ability to sue for money damages in cases of on-the-job discrimination. . . . [I]t expands protection for minorities and women against harassment at work and bans all discrimination based on sex, race, color, creed or national origin.”


 The cases cited by the court, ante at note 19, make the point that informal history can be useful.


 Two years after Patterson was decided, Congress replaced the phrase *462“make and enforce contracts” with the phrase “the making, performance, modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.” 42 U.S.C. § 1981(b), as amended by Pub. L. 102-166, 105 Stat. 1071. The defendant argues that the Massachusetts Legislature’s failure similarly to modify the language of § 102 (a) evidences a legislative determination to be bound by the interpretation the United States Supreme Court gave to “make and enforce contracts” in Patterson. I disagree. No amendment to § 102 (a) was warranted because, as indicated in the text above, the existing “make and enforce” language in that section already encompassed claims regarding the terms and conditions of employment.


 Employees of smaller employers who allege racial discrimination of course may bring direct actions under 42 U.S.C. § 1981 (§ 1981) against their employers, and may assert in such actions all manner of claims concerning the terms and conditions of employment or on-the-job discrimination; this right exists completely independently of either Title VII or c. 151B. See CBOCS West, Inc. v. Humphries, 128 S. Ct. 1951, 1960 (2008), and cases cited (discussing “necessary overlap” between Title VE and § 1981). However, § 1981 does not cover other types of discrimination.